DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Jianping Zhang on February 23, 2021.

The application has been amended as follows: 

19. (Currently Amended) 	The charge adjustment module of claim 16 wherein the global charge adjustment sub-module and the first and the second charge pencils are in a chemical polishing (CMP) system.

21. (Currently Amended) A chemical-mechanical planarization (CMP) system, the system comprising: a metrology module configured to measure electric charge on a surface of a semiconductor wafer; and a charge adjustment module configured to apply one or more of a global charge treatment and a local surface charge treatment based on a measurement result of the metrology module, the charge adjustment module including: 3Application No. 15/085,678 Amendment After Notice of Allowance a global charge adjustment sub-module configured to substantially neutralize global surface charge on the semiconductor wafer by exposing the semiconductor wafer to a charge neutralizing fluid; a first charge pencil configured to adjust local surface charge at a first location on the surface of the semiconductor wafer at a different time period from the exposing the semiconductor wafer to the charge neutralizing fluid, the second charge pencil coupled to a negative charge, the first charge pencil and the second charge pencil configured to move independently of one another.

24. (Currently Amended) A charge adjustment module, comprising: an immersion bath configured to substantially neutralize global surface charge on a semiconductor wafer; and a first single discrete charge pencil configured to adjust local surface charge at a first location on a surface of the semiconductor wafer, the first single discrete charge pencil including: a first head;

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438.  The examiner can normally be reached on M-F 8:30-5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYLVIA MACARTHUR/            Primary Examiner, Art Unit 1716